Citation Nr: 1521521	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-21 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a right knee disorder.

2.  Whether new and material evidence has been received to reopen service connection for a bilateral ankle disorder.

3.  Entitlement to service connection for a right knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

4.  Entitlement to service connection for a bilateral ankle disorder.

5.  Entitlement to service connection for a left knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

6.  Entitlement to service connection for erectile dysfunction, as secondary to bipolar disorder with posttraumatic stress disorder (PTSD) and panic disorder. 

7.  Entitlement to service connection for bilateral pes planus.

8.  Entitlement to service connection for acid reflux, also claimed as gastrointestinal problems, as secondary to bipolar disorder with PTSD and panic disorder.

9.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for residual surgical scar, status post-operative right inguinal hernia repair.

10.  Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for bipolar disorder with PTSD and panic disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1987 to February 1995. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The August 2010 rating decision denied reopening of service connection for the right knee and bilateral ankle disorders, denied service connection for the left knee disorder, denied a disability rating in excess of 10 percent for residual surgical scar, and denied a rating in excess of 30 percent for the acquired psychiatric disorders.  The October 2012 rating decision denied service connection for erectile dysfunction, pes planus, and acid reflux.  
  
In an August 2011 correspondence, the Veteran raised the issue of service connection for a left ilioinguinal nerve block as secondary to the service-connected right hernia repair, contending that he has neurologic impairment associated with the right inguinal hernia repair.  The agency of original jurisdiction (AOJ) has granted service connection for residual surgical scar, status post-operative right inguinal hernia repair, but has not adjudicated the issue of service connection for a left ilioinguinal nerve block, and associated neurological impairment, as secondary to the service-connected right hernia repair.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of service connection for a bilateral ankle disorder is addressed in the REMAND portion of the decision below and is remanded to the AOJ.


FINDINGS OF FACT

1.  The Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.

2.  An unappealed August 2008 rating decision denied service connection for right knee and bilateral ankle disorders on the basis that the evidence failed to show a chronic right knee disability or a permanent residual or chronic ankle disability.

3.  Evidence received since the August 2008 rating decision relates to the previously unestablished fact of a qualifying chronic disability characterized by symptoms of right knee joint pain necessary to substantiate the service connection claim for a right knee disorder and a current bilateral ankle disability.

4.  The Veteran has current qualifying chronic disabilities characterized by symptoms of right and left knee joint pain that have manifested to a compensable degree during a six month period since service.

5.  The Veteran's current diagnosed erectile dysfunction was not caused or permanently worsened by medication taken for the bipolar disorder with PTSD and panic disorder.

6.  The preexisting bilateral pes planus disorder was noted at service entrance.

7.  The preexisting bilateral pes planus disorder did not undergo an increase in severity during active service.

8.  The Veteran's acid reflux is caused by medication used for management of the bipolar disorder with PTSD and panic disorder.

9.  For the entire increased rating period, the residual surgical scar, status post-operative right inguinal hernia repair, has been manifested by pain.

10.  For the entire increased rating period, the Veteran's bipolar disorder with PTSD and panic disorder has more nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, panic attacks, impairment of memory, difficulty concentrating, intrusive thoughts, disturbances of motivation and mood (including depression, anxiety, irritability, outbursts of anger, and hypervigilance).

11.  For the entire increased rating period, the Veteran's bipolar disorder with PTSD and panic disorder has not more nearly approximated occupational and social impairment with deficiencies in most areas due to acquired psychiatric disorder signs and symptoms.




CONCLUSIONS OF LAW

1.  The August 2008 rating decision to deny service connection for right knee and bilateral ankle disorders became final.  38 U.S.C.A. § 7105(c) (West 2104); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  New and material evidence has been received to reopen service connection for a bilateral ankle disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed right knee joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for undiagnosed left knee joint pain as due to a qualifying chronic disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).

6.  The criteria for service connection for erectile dysfunction, as secondary to service-connected bipolar disorder with PTSD and panic disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014). 

7.  As the Veteran's preexisting pes planus, which was noted prior to service entrance, was not aggravated by service, the criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2014).  

8.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for acid reflux, as secondary to the service-connected bipolar disorder with PTSD and panic disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014)

9.  The criteria for an increased disability rating in excess of 10 percent for the scar on the trunk anterior surface right inguinal area have not been met or more nearly approximated for the entire increased rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7804 (2014).

10.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased rating of 50 percent, but no higher, for the bipolar disorder with PTSD and panic disorder have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that new and material evidence sufficient to reopen service connection for bilateral ankle and right knee disorders has been received.  The reopened claim for a bilateral ankle disorder is being remanded for further evidentiary development; therefore, discussion of whether VA has satisfied the duties to notify and assist for with respect to this issue.  The Board is granting service connection for undiagnosed right and left knee joint pain and acid reflux.  Given the favorable outcome of the appeal on these issues, which is a full grant of the benefits sought, the appeal on these issues has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in regards to these issues. 

With respect to the remaining issues decided herein, in this case, in October 2009 and March 2011 notice letters, before the initial adjudications of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, advised the Veteran that he may submit evidence showing that the disabilities had increased in severity, described the types of information and evidence that the Veteran needed to submit to substantiate the claims, what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims.

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's complete service treatment records are of record.  Post-service treatment records adequately identified as relevant to the claims have been obtained, or otherwise submitted, and are associated with the record.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).   
 
The Veteran was provided with a November 2011 VA examination in connection with the service connection claim for erectile dysfunction, and April 2011 VA medical examination and April 2012 VA supplemental opinion in connection with the service connection claim for bilateral pes planus.  The medical opinions were based on an accurate history of the erectile dysfunction and bilateral pes planus, as provided through an interview of the Veteran.  The November 2011 VA examiner performed a thorough examination of the Veteran and reviewed the claims file.  While the April 2011 VA examiner did not review the claims file, the VA examiner did review the claims file in formulating the April 2012 VA supplemental opinion.  In consideration thereof, the Board finds that the VA examiners had adequate facts and data regarding the history and nature of the erectile dysfunction and bilateral pes plans when rendering the medical opinions.  For these reasons, the Board finds that the April and November 2011 VA examination report and April 2012 VA supplemental opinion are adequate and no further medical examination or medical opinion is needed.

VA also provided the Veteran with VA examinations in connection with the increased rating claims for the residual surgical scar in August 2003, August 2010, and June 2012 and VA examinations in connection with the psychiatric disorders in June 2008 and August 2010.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to fairly evaluate these issues.  The medical examiners took a thorough and accurate history of the residual scar and psychiatric disability from the Veteran, considered the Veteran's subjective complaints as related to the residual scar and psychiatric disability and the effects on his daily life, and performed thorough examinations.  The June 2008, August 2010, and June 2012 VA examiners also reviewed the claims file.  For these reasons, the Board finds that the medical examination reports are adequate for deciding the increased rating appeal.
 
Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  


New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination on whether the additional evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id. at 118.

Reopening Service Connection for a Right Knee Disorder 

In the March 2007 rating decision, the RO denied service connection for a right knee disorder on the basis that the evidence failed to show a chronic right knee disability (no current disability).  In March 2007, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  

A request for reconsideration was received in June 2007 and was denied in an August 2008 rating decision.  In August 2008, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the August 2008 rating decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

After reviewing the evidence received since the August 2008 rating decision, the Board finds that it qualifies as new and material evidence and is sufficient to reopen service connection for a right knee disorder.  The evidence that has been associated with the record since the August 2008 rating decision consists of private treatment records dated in 2009.  The evidence added to the record since the August 2008 rating decision shows that the Veteran has symptoms of pain in the right knee.  Because the additional evidence was not previously considered at the time of the August 2008 rating decision, it qualifies as new evidence.  This evidence is also material in that it relates to the previously unestablished fact of a qualifying chronic disability characterized by symptoms of right knee joint pain (a necessary element for presumptive service connection based on the Veteran's service in the Southwest Theater of operations during the Persian Gulf War).  38 C.F.R. § 3.317.

The 2009 private treatment records are new to the file and raise a reasonable possibility of substantiating the claim for service connection for a right knee disorder.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a right knee disorder.  See 38 C.F.R. § 3.156(a).

Reopening Service Connection for Bilateral Ankle Disorder 

In the March 2007 rating decision, the RO denied service connection for a bilateral ankle disorder on the basis that the evidence failed to show a permanent residual or chronic ankle disability (no current disability).  In March 2007, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  

A request for reconsideration was received in June 2007 and was denied in an August 2008 rating decision.  In August 2008, the Veteran was notified of the RO's decision and was provided notice of procedural and appellate rights.  Because the Veteran did not appeal the August 2008 rating decision within one year of receiving notice of the rating decision, and no additional evidence was received within one year of the notice, the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

After reviewing the evidence received since the August 2008 rating decision, the Board finds that the additional evidence is both new and material to reopen service connection for a bilateral ankle disorder.  The additional evidence tends to show the Veteran has a current bilateral ankle disability, so pertains to a fact that was the basis of the prior final denial.  Private treatment records dated in September 2009 note diagnoses of right ankle sprain with incomplete rehabilitation and left ankle sprain with underlying laxity.

The September 2009 private treatment records are new to the file, address the ground of the prior denial by providing evidence of a current disability, and raise a reasonable possibility of substantiating the claim for service connection for the bilateral ankle disorder.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a bilateral ankle disorder.  See 38 C.F.R. § 3.156(a).

Service Connection Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

The Veteran's currently diagnosed erectile dysfunction, pes planus, and acid reflux are not "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable with respect to those claims.

Service connection may be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  The DD Form 214 reflects that the Veteran served in Southwest Asia from September 1990 to March 1991; therefore, he is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.    

A "qualifying chronic disability" for VA purposes is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or IBS) that is defined by a cluster of signs or symptoms, or (C) any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; and (12) abnormal weight loss.  38 C.F.R. § 3.317(b).

Service Connection for Right and Left Knee Disorders

The contention liberally construed for the Veteran is that his claimed right and left knee joint pain are related to active service.  The Veteran contends that he injured the right knee when he slipped on black ice and twisted the knee.  See August 2006 claim.  The Veteran reported continuing weakness, popping, and pain with walking associated with the right knee.  In a September 2008 written statement, the Veteran reported spraining both knees numerous times during service.  The Veteran contends that he injured the left knee in 1989, when he twisted the left knee while running.  The Veteran contends that he currently has knee pain with increased activity.

Private treatment records dated in 2009 reflect that the Veteran has symptoms of bilateral knee pain.  A September 2009 private treatment record notes that the Veteran reported significant pain in both knees predominantly over the patellar tendon.  The September 2009 private treatment records note an impression of bilateral patellar tendinosis; however, an October 2009 magnetic resonance imaging test (MRI) found no definite findings to support a diagnosis of patellar tendonitis and the assessment was a normal bilateral knee examination.  
 
The August 2010 VA examination report noted the Veteran had a history of left knee patella femoral syndrome.  Upon physical examination, range of motion testing reflected flexion to 134 degrees and extension to 0 degrees, bilaterally.  X-rays reflected that the knee joint space was well maintained and compartments were unremarkable, normal alignment present with no osseous abnormalities identified, no significant degenerative changes, soft tissues were negative, and no joint effusion.  The VA examiner assessed a normal left knee and opined that the Veteran had a normal left knee examination and no current left knee diagnosis.  

As noted above, the Veteran had service in the Southwest Asian Theater of operations during the Persian Gulf War.  As pertinent here, a "qualifying chronic disability" for VA purposes is a chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(A).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, muscle and joint pain.  38 C.F.R. § 3.317(b).  Nexus evidence is not required.  Gutierrez, 19 Vet. App. at 10.  The Veteran, throughout the course of this appeal and to healthcare professionals, has consistently reported bilateral knee pain.  The Veteran is competent to report any symptoms that come to him through the senses including painful limitation of motion.   

The evidence reflects symptoms of right and left knee joint pain consistent with a compensable disability rating of 10 percent.  38 C.F.R. § 4.71a (2014).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limitation of motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair).  If the Veteran's knee disability does not warrant a compensable rating under the appropriate diagnostic codes based on limitation of motion, the minimum compensable rating (10 percent) may be assigned where there is satisfactory evidence of painful motion. 38 C.F.R. § 4.59; Burton, 25 Vet. App. at 1.

The Board finds that the criteria for 10 percent disability ratings under Diagnostic Code 5003, applying the principles of 38 C.F.R. § 4.59, for painful motion that is manifested to a noncompensable degree, is supported by the evidence in this case.  In statements made throughout the course of this appeal and to healthcare professionals, the Veteran has consistently reported bilateral knee pain that makes walking difficult.  Based on the above, service connection for undiagnosed right and left knee joint pain, as due to a qualifying chronic disability, is warranted.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The grant of presumptive service connection as due to a qualifying chronic disability renders moot other theories of service connection.         

Service Connection for Erectile Dysfunction

The Veteran asserts that the erectile dysfunction is caused by medication (Zoloft) being used to treat the service-connected PTSD.  The Veteran contends that erectile dysfunction had its onset in 2008, many years after service separation, and the evidence of record does not otherwise indicate that the erectile dysfunction was causally or etiologically related to service, nor does the Veteran contend otherwise; therefore, the Board will not address whether service connection is warranted for erectile dysfunction under a theory of direct service connection.  Cf. Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (VA must consider the possible theories of entitlement raised by the claimant or the evidence of record).

Initially, the Board finds that the Veteran has current erectile dysfunction.  During the November 2011 VA examination, the Veteran reported a history of erectile dysfunction with onset in 2008.  The Veteran is competent to report erectile dysfunction. 

Next, the Veteran is service connected for bipolar disorder with PTSD and panic disorder.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the current erectile dysfunction disorder was caused or permanently worsened by medication being used to treat the service-connected acquired psychiatric disorders.  The Veteran underwent a November 2011 VA examination for the erectile dysfunction.  The November 2011 VA examiner opined that he was unable to assess the relationship between the Veteran's erectile dysfunction and the medication used to treat the service-connected PTSD without resorting to mere speculation.  The VA examiner reasoned that, although Zoloft can cause decreased libido and problems with ejaculation in some patients, it is not possible to ascertain whether the Zoloft is the cause of the Veteran's erectile dysfunction because the Veteran has not explored whether changing medications would resolve erectile dysfunction.  The VA examiner reasoned that, if changing medications did not resolve the erectile dysfunction, the erectile dysfunction would likely be a permanent problem due to some other etiology.  The VA examination report also notes the most likely etiology of the erectile dysfunction is (non-service-connected) endocrine disease, and the most likely etiology of the absence of ejaculation is a (non-service-connected) prostate problem.     

The Board finds the November 2011 VA examination report probative evidence that the Veteran's erectile dysfunction was not caused or permanently worsened (aggravated) by the medications taken to treat the service-connected acquired psychiatric disorders.  As discussed above, the VA examiner opined that he was unable to assess the relationship between the Veteran's erectile dysfunction and the medication used to treat the service-connected PTSD without resorting to mere speculation and provided rationale for this opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that, in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The VA examiner further opined that the most likely etiology of the erectile dysfunction is (non-service-connected) endocrine disease, and the most likely etiology of the absence of ejaculation is a (non-service-connected) prostate problem.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the disorder and had sufficient and accurate facts, factual assumptions, and data on which to base the conclusions.  

The Veteran submitted abstracts from two scientific studies "Sexual Dysfunction in Combat Veterans with Posttraumatic Stress Disorder" and "Preliminary Evaluation of Sexual Problems in Combat Veterans with PTSD."  The U.S. Court of Appeals for Veterans Claims (Court) has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

The Board finds that the article abstracts submitted by the Veteran suggest a mere possibility, but not probability, of a relationship between erectile dysfunction and PTSD in general in some patients and also do not relate such a possibility to this specific Veteran.  See 38 C.F.R. § 3.102 (decisions of service connection are not to be based on pure speculation or remote possibility); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (stating that a physician's statement framed in terms such as "may" or "could" is not probative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  As such, the Board accords the article abstracts low probative weight, and finds them to be outweighed by more specific medical opinion evidence pertaining to this Veteran.  
    
To the extent that the Veteran has asserted that erectile dysfunction is due to the medication for service-connected PTSD, in this case, the evidence has not demonstrated that the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion regarding the etiology of the current erectile dysfunction.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  In this case, a competent medical opinion would require comprehensive knowledge of male sexual arousal, which is a complex process that involves the brain, hormones, emotions, nerves, muscles and blood vessels.  The etiology of erectile dysfunction, which can also be caused or worsened by stress, mental health problems, or other health impairments, is complex, and not capable of lay observation.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of the erectile dysfunction disorder are not afforded any probative weight. 

In sum, the competent evidence, including the November 2011 VA medical opinion, weighs against a finding that the current erectile dysfunction was caused or permanently worsened by the medication used for treatment of service-connected PTSD.  As such, the Board finds that the preponderance of the evidence is against the theory of secondary service connection for erectile dysfunction, the claim must be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Board does not reach the theory of direct service connection because the Veteran has not asserted that the erectile dysfunction disorder was incurred in service, and has consistently contended only that the erectile dysfunction disorder diagnosed after service is due to medication for the service-connected PTSD.

Service Connection for Bilateral Pes Planus

The Veteran contends that he was diagnosed with bilateral pes planus during active service.  The Veteran does not specifically contend that the bilateral pes planus was aggravated by service.

After consideration of all the lay and medical evidence, the Board finds that service connection is not warranted for the Veteran's bilateral pes planus disorder.  As explained below, the weight of the evidence shows that the Veteran had a preexisting bilateral pes planus disorder, which was "noted" at entrance into active service, and which did not increase in severity during active service.

The evidence shows that a preexisting bilateral pes planus disorder was "noted" at service entrance; therefore, the presumption of sound condition as it relates to the current bilateral pes planus disorder is not applicable.  The October 1987 service enlistment examination reflects an abnormal clinical evaluation of the feet, and the service medical examiner noted that the Veteran had bilateral pes planus.  Because a preexisting bilateral pes planus disorder was "noted" upon entrance to active service, service connection may be granted only if it is shown that the bilateral pes planus disorder was aggravated by service, that is, if the preexisting bilateral pes planus disorder was permanently worsened in severity beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  In this case, the primary question is whether the preexisting bilateral pes planus increased in severity during active service.  

In consideration of the foregoing, the Board next finds that the weight of the evidence is against finding that the preexisting bilateral pes planus disorder increased in severity during active service.  Service treatment records are absent complaints related to the bilateral pes planus.  Service examinations from May 1993 and December 1994 include normal clinical evaluations of the feet, and the Veteran denied any present complaints or history of foot trouble on the May 1993 and December 1994 reports of medical history.

The service treatment records, which are complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the service treatment records do not include any complaints, symptoms, or treatment for preexisting bilateral pes planus.  The Veteran presented for treatment of multiple other conditions including, but not limited to, bilateral ankle sprains, lower back pain, right knee pain, left wrist sprain, left thumb injury, asthma, psychiatric disorder, concussion, alcoholism, sore throat, and hernia.  Additionally, the Veteran reported a history of swollen or painful joints, asthma, and depression or excessive worry on the May 1993 Report of Medical History, but no history of foot trouble.  Similarly, the Veteran reported a history of attempted suicide, swollen or painful joints, asthma, rupture/hernia, recurrent back pain, frequent trouble sleeping, and depression or excessive worry on the December 1994 report of medical history, but no history of foot trouble.  

Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for bilateral pes planus would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for bilateral pes planus or related symptoms weighs against finding that the preexisting bilateral pes planus disorder increased in severity during active service or even that symptoms of pes planus increased during service.  See Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

The Veteran was also provided with an April 2011 examination and April 2012 VA supplemental opinion for the bilateral pes planus.  The April 2011 VA examiner accurately noted that the Veteran had bilateral pes planus at service entrance, but did not opine on whether the preexisting bilateral pes planus disorder increased in severity during active service.  The April 2012 VA examiner, after review of the claims file, opined that the bilateral pes planus was not caused by or a result of service and was not aggravated by service.  In support of the opinion, the April 2012 VA examiner reasoned that the Veteran had no documented records of complaints of the feet in service.  The April 2012 VA examiner also opined that the present symptoms of bilateral pes planus were due to the natural progression of the congenital condition due to aging and weight gain.

Because the preexisting bilateral pes planus disorder was noted at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of the bilateral pes planus disorder by active service.  As the preponderance of the evidence is against a finding of worsening during service, the presumption of aggravation does not arise in this case, and thus the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting bilateral pes planus disorder is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for bilateral pes planus disorder must be denied.  38 U.S.C.A.	 § 5107(b); 38 C.F.R. § 3.102.




Service Connection for Acid Reflux

The Veteran contends that the acid reflux is caused by medications taken for the service-connected bipolar disorder with PTSD and panic disorder.  After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has current acid reflux due to the service-connected acquired psychiatric disorders.  The April 2011 VA examiner diagnosed the Veteran with gastrointestinal reflux and opined that the gastrointestinal reflux was most likely caused by psychiatric medications.  In support of the opinion, the April 2011 VA examiner noted that the Veteran reports that when he stops taking Depakote (for the bipolar disorder), the symptoms of gastrointestinal reflux improve; however, the Veteran must continue taking Depakote to control the bipolar disorder.  In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for acid reflux under 38 C.F.R. § 3.310 as secondary to service-connected bipolar disorder with PTSD and panic disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of entitlement. 

Disability Rating Legal Criteria

Disability ratings for each service-connected disability are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Disability Rating for Residual Surgical Scar

For the entire rating period on appeal, the scar on the trunk anterior surface right inguinal area has been rated at 10 percent under 38 C.F.R. § 4.118, Diagnostic Code 7804, for painful scar.  The evidence shows the Veteran also has a scar on the trunk anterior surface left inguinal area; however, this scar is attributed to the non-service-connected left inguinal hernia repair and will not be considered when assigning the rating for residual surgical scar, status post operative right inguinal hernia repair.

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118.

The Veteran contends the scar is painful to touch.  At the August 2003 and August 2010 VA examinations, the VA examiners noted that the scar was tender to palpation.  The August 2010 VA examination report notes no skin breakdown over the scar.  The June 2012 VA examiner noted that the scar was not painful and/or unstable; however, the Veteran did report residual right inguinal pain and it is not clear from the examination report if the pain involved the scar.  

The Board finds that the weight of the evidence is against a finding that a rating in excess of 10 percent is warranted for the scar on the trunk anterior surface right inguinal area under Diagnostic Code 7804.  The residual surgical scar, status post-operative right inguinal hernia repair, involves only one scar, and the maximum rating for one unstable or painful scar is 10 percent.  38 C.F.R. § 4.118.

The Board next finds that the weight of the evidence is against a finding that any other Diagnostic Codes for rating scars are applicable.  See Schafrath, 1 Vet. App. at 589; see also 38 C.F.R. § 4.118.  Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep (i.e. associated with underlying soft tissue damage) or cause limited motion are evaluated as 10 percent disabling for areas at least 6 square inches in size, 20 percent disabling for areas at least 12 square inches in size, 30 percent disabling for areas at least 72 square inches in size, and 40 percent disabling for areas at least 144 square inches in size.  Under Diagnostic Code 7802, a maximum 10 percent disability rating is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Because the Veteran's residual scar has a maximum width of 2 mm and maximum length of 11 cm, these Diagnostic Codes are not applicable.    

Under Diagnostic Code 7805 for "other" scars or "other" effects of scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805, a veteran may receive a separate rating, when applicable.  In this case, the evidence weighs against a finding that there are any disabling effects associated with the residual scar disability that are not already contemplated in the 10 percent rating under Diagnostic Code 7804 to warrant a separate, compensable rating under Diagnostic Code 7805.  The August 2010 VA examination report shows the scar measured 2 mm by 11 cm at its widest portion.  The August 2010 examination report also noted the scar was superficial.  The August 2010 and June 2012 VA examination report noted that neither scar was unstable and that the Veteran denied any limitation in function.  There are no contrary findings in relevant treatment records.  The residual scar pain is contemplated in the current 10 percent rating under Diagnostic Code 7804.

In consideration of the foregoing, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for the scar on the trunk anterior surface right inguinal area for any period of the rating claim.  38 C.F.R. § 4.118.

Analysis of Increased Rating for an Acquired Psychiatric Disorder

For the entire rating period on appeal, the psychiatric disability has been rated at 30 percent under the criteria at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is prescribed when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is provided when there is evidence that the psychiatric disability more closely approximates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a disability rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.

In this case, the Veteran contends that an increased rating is warranted due to flattened affect, continued, chronic, and severe panic attacks and anxiety, serious family problems with spouse, children, and mother, chronic fatigue and sleep loss, irritability, and difficulty concentrating at work.

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's psychiatric disability has been characterized by occupational and social impairment with reduced reliability and productivity more nearly approximating the criteria for a 50 percent disability rating, but no higher, under Diagnostic Code 9411.  The psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as chronic sleep impairment, panic attacks, impairment of memory, difficulty concentrating, intrusive thoughts, disturbances of motivation and mood (including depression, anxiety, irritability, outbursts of anger, and hypervigilance)

In June 2008, the Veteran underwent a VA examination.  The VA examination report notes a history of rapidly cycling moods with brief periods of mania or hypomania, alternating with more prolonged periods of depression.  The examiner noted that the Veteran had decreased energy, moderate insomnia, crying spells about once or twice per week, difficulty concentrating, anger, and irritability.  The Veteran reported experiencing panic attacks at least one or two times per day.  The examiner noted that the Veteran had a history of numerous suicide attempts, but denied any suicidal or homicidal ideation in the last few years.  The Veteran reported that he rarely socialized outside the house, except to go to church.  The examiner opined that the Veteran had moderate to severe impairment in the social, recreational, and familial realms, but only mild impairment in the occupational realm, and assigned a GAF score of 50.

June 2009 VA treatment records note that the Veteran reported becoming increasingly isolative from his family and significant anger problems.  October 2009 VA treatment records note the Veteran reported being unable to motivate himself to go to work and feeling depressed.  January 2010 VA treatment records note the Veteran reported making mistakes at work, having an inability to focus, and feeling agitated and depressed.  May 2010 VA treatment records note that the Veteran reported of poor sleep, panic attack, episodes of insomnia, poor concentration, anxiety, and racing thoughts, and was assessed as having an unstable affect and mood.

In August 2010, the Veteran underwent another VA examination.  The VA examination report notes the Veteran reported mood swings, difficulty concentrating, interrupted sleep and nightmares every night, intrusive thoughts two to three times a week, constant tension, hypervigilance, intolerance of crowds, and short-temper.  The VA examination report notes that the Veteran denied any panic attacks at the time of the examination.  The examiner opined that the Veteran had mild to moderate symptoms of PTSD, with psychiatric symptoms resulting in some impairment of social functioning, and assigned a GAF score of 52.

In a February 2014 statement, the Veteran's supervisor reported that the Veteran becomes argumentative and very aggressive when confronted by mistakes.  In a separate February 2014 statement, the Veteran's manager reported that the Veteran has a difficult time focusing, makes mistakes on work, and has to be given reminders.

Based on the foregoing, the Board finds that, for the entire rating period, the acquired psychiatric disorder has been characterized by symptoms of chronic sleep impairment, panic attacks, impairment of memory, difficulty concentrating, intrusive thoughts, disturbances of motivation and mood (including depression, anxiety, irritability, outbursts of anger, and hypervigilance).  The Board finds that throughout the rating period the Veteran's psychiatric disability symptoms have more nearly approximated occupational and social impairment with reduced reliability and productivity, which more nearly approximates the criteria for a 50 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7.

At the August 2010 VA examination, the diagnosis was mild to moderate symptoms of PTSD, and the examiner assigned a GAF score of 52.  The Board finds that the GAF score of 52 reflects, at most, moderate PTSD symptoms.  See DSM-IV at 46-47.  The August 2010 examiner noted that the Veteran was working fulltime, had a few friends, went to church, and PTSD symptoms resulted in some impairment of social functioning. 

Conversely, at the June 2008 examination, the GAF score was 50.  The examiner assessed that the PTSD was only causing, at most, mild impairment in the occupational realm, but was causing major impairment in the social realm; however, elsewhere in the VA examination report, the examiner noted that the Veteran had moderate to severe impairment in the social, recreational, and familial realms.  The examiner noted the Veteran had full time employment.  The examiner also noted that, although the Veteran rarely socialized outside the home, he did go to church twice weekly and had a reasonably good relationship with his spouse.    

The Board finds that the GAF score of 50 is not supported by contemporaneous findings, and is inconsistent with the Veteran's psychological presentation during the course of this appeal.  While GAF scores ranging from 41 to 50 may reflect serious symptoms or serious impairment in social, occupational or school functioning, such general characterization of overall impairment due to psychiatric disorders suggested by the assignment of a GAF score of 50 is inconsistent with the more specific and detailed social and occupational impairment and symptoms the Veteran has actually experienced during the course of the appeal, as reflected in both lay reports and clinical findings of symptoms and degree of occupational and social impairment including the more specific symptoms and findings by the same examiner who assigned GAF score of 50.  The Board finds that the more probative evidence of record shows that the Veteran's PTSD is moderate in degree, and reflects occupational and social impairment and symptoms consistent with a 50 percent disability rating.

The Board also finds that the criteria for a disability rating of 70 percent have not been met or more nearly approximated for any part of the rating period on appeal. The evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas, and has not experienced obsessional rituals, intermittently illogical, obscure or irrelevant speech, near continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or neglect of personal hygiene, as contemplated by a 70 percent disability rating under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Also, although the Veteran has a history of suicide attempts in 2002 and earlier, he has repeatedly denied any current suicidal ideations.  See June 2008 VA examination report, October 2009 VA treatment record, and April 2010 VA treatment record.  The Veteran is able to establish and maintain effective relationships.  At the June 2008 VA examination, the Veteran reported going to church twice a week and having a reasonably good relationship with his spouse.  At the August 2010 VA examination, the Veteran reported that he had some friends, plays racquetball, and goes to church.  For these reasons, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 50 percent disability rating, as a reflection of both the Veteran's symptoms and the social and occupational impairment.  See 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Referral Analysis

The Board has considered whether the increased rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are adequate, the analysis does not need to proceed any further.

In this case, the Board finds that the symptomatology and impairment caused by the scar on the trunk anterior surface right inguinal area is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any functional impairment or symptoms that are not already encompassed by the 10 percent schedular rating under Diagnostic Code 7804, which is based on evidence of pain associated with the scar on examination.  As discussed above, the scar on the trunk anterior surface right inguinal area does not cause limitation of motion, is not deep, is not unstable, and is not of the size required for a rating in excess of 10 percent.  The schedular criteria for rating scar disabilities contemplates resulting disfigurement, scars that are deep and cause limited motion, the size of the scars, scars that are unstable, scars that cause limitation of function of the affected part, and scars that are painful on examination.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran (i.e., pain) to the schedular criteria for the current ratings, that the symptoms and related functional impairment of the scar on the trunk anterior surface right inguinal area are fully contemplated in the 10 percent schedular rating under Diagnostic Code 7804.

In this case, the Board also does not find any symptoms or functional impairment, including specifically occupational and social impairment, for the psychiatric disability that are not already encompassed by the schedular rating criteria.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of symptoms, complaints, and clinical findings to the extent they are socially and occupationally impairing.  For the entire rating period, the Veteran's psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as chronic sleep impairment, panic attacks, impairment of memory, difficulty concentrating, intrusive thoughts, disturbances of motivation and mood (including depression, anxiety, irritability, outbursts of anger, and hypervigilance).

The psychiatric disability symptoms demonstrated by the evidence in this Veteran's case are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Because the schedular rating criteria is adequate to rate the Veteran's psychiatric disability, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  
	
In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The VA examination reports associated with the claims file note that the Veteran is currently employed.  The Veteran has not contended that he is unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a right knee disorder is granted.

New and material having been received, the appeal to reopen service connection for a bilateral ankle disorder is granted.

Service connection for undiagnosed right knee joint pain as due to a qualifying chronic disability is granted.

Service connection for undiagnosed left knee joint pain as due to a qualifying chronic disability is granted.

Service connection for erectile dysfunction, as secondary to bipolar disorder with PTSD and panic disorder, is denied.

Service connection for bilateral pes planus is denied.

Service connection for acid reflux, as secondary to bipolar disorder with PTSD and panic disorder, is granted.

An increased disability rating in excess of 10 percent for residual surgical scar, status post-operative right inguinal hernia repair is denied.

An increased disability rating of 50 percent, but no higher, for bipolar disorder with PTSD and panic disorder is granted for the entire increased rating period.


REMAND

Service Connection for a Bilateral Ankle Disorder

The Veteran contends that he injured the right ankle in 1987 during basic training.  The Veteran also contends that he twisted the left ankle when he stepped into a hole during a 1988 training exercise.

The Board finds that there is evidence of right and left ankle injuries in service.  Service treatment records dated in July 1991 show the Veteran was treated for right ankle pain and the assessment was a possible right ankle sprain.  Service treatment records dated in December 1989 and July 1994 note that the Veteran was treated for chronic left ankle sprain.

The Veteran was provided with an April 2007 VA examination for the bilateral ankle disorder.  The April 2007 VA examiner noted that the Veteran's service separation examination was negative for a complaint of ankle pain, and the VA examiner assessed that the Veteran did not currently have a bilateral ankle disability.

As discussed above, private treatment records dated in September 2009 reflect diagnoses of right ankle sprain with incomplete rehabilitation and left ankle sprain with underlying laxity.  Given the September 2009 diagnoses, the Board finds that this claim should be remanded to obtain a VA examination and opinion as to whether the currently diagnosed right ankle sprain with incomplete rehabilitation or left ankle sprain with underlying laxity is causally or etiologically related to service.

Accordingly, the issue of service connection for a bilateral ankle disorder is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records pertaining to the right and left ankle disorder and associate them with the record.  

2.  Schedule the Veteran for appropriate VA examination(s) in order to assist in determining the nature and etiology of the right and left ankle disorders.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  An interview of the Veteran regarding his history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  The VA examiner should diagnose all current ankle disabilities and offer the following opinions with supporting rationale:   

Is it at least as likely as not (50 percent or greater probability) that each current ankle disability was incurred in or caused by active service?  

In rendering the requested opinions, the VA examiner should note and discuss: (1) the September 2009 diagnoses of right ankle sprain with incomplete rehabilitation and left ankle sprain with underlying laxity; (2) service treatment records dated in July 1991 showing the Veteran was diagnosed with a possible right ankle sprain; and (3) service treatment records dated in December 1989 and July 1994 showing the Veteran was treated for chronic left ankle sprain.   

3.  Then, readjudicate the appeal.  If the issue remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


